SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-K [x]Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 001-9731 (Commission file number) ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation of organization) 72-0925679 (IRS Employer Identification Number) 25 Sawyer Passway, Fitchburg, MA (Address of principal executive offices) 01420 (Zip Code) (978) 345-5000 (Registrant's telephone number) Securities Registered pursuant to Section 12 (b) of the Act: Common Stock, $.01 par value (Title of Each Class) NYSE AMEX (Name of each exchange on which registered) Securities Registered Pursuant to Section 12 (g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 if the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes No X Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo X Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes _No _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer []Accelerated filer []Non-Accelerated filer []Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. On March 3, 2010 there were 2,675,481 shares of the issuer's common stock, par value $.01, outstanding, which is the only class of common or voting stock of the issuer. DOCUMENTS INCORPORATED BY REFERENCE The registrant intends to file a definitive proxy statement pursuant to Regulation 14A within 120 days of the end of the fiscal year ended December 31, 2009.Portions of such proxy statement are incorporated by reference into Part III of this Form 10-K. Arrhythmia Research Technology, Inc. TABLE OF CONTENTS Part I Item 1 Business 1 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 10 Item 2 Properties 10 Item 3 Legal Proceedings 11 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6 Selected Financial Data 12 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 7A Quantitative and Qualitative Disclosures about Market Risk 18 Item 8 Consolidated Financial Statements and Supplementary Data 18 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 18 Item 9A Controls and Procedures 18 Item 9B Other Information 19 Part III Item 10 Directors, Executive Officers, and Corporate Governance 20 Item 11 Executive Compensation 20 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13 Certain Relationships and Related Transactions, and Director Independence 20 Item 14 Principal Accountant Fees and Services 20 Part IV Item 15 Exhibits and Financial Statement Schedules 20 Signatures 21 PART I Item 1.BUSINESS. OVERVIEW Arrhythmia Research Technology, Inc., a Delaware corporation ("ART"), is engaged in the development of medical software, which analyzes electrical impulses of the heart to detect and aid in the treatment of potentially lethal arrhythmias.ART’s patented product consists of signal-averaging electrocardiographic (SAECG) software named the PREDICTOR™ series. Our SAECG product is currently used in a National Institutes for Health (“NIH”) funded investigation into “Risk Stratification in MADIT II Type Patients”.At the completion of this study and assuming favorable study results, ART expects to establish additional licensing contracts with original equipment manufacturers for this product. Sudden cardiac death afflicts over 300,000 individuals in the United States each year.Most sudden cardiac deaths are due to sustained ventricular tachycardia (abnormally rapid heartbeat) or ventricular fibrillation (very fast, completely irregular heartbeat).Ventricular late potentials may indicate a risk of life-threatening ventricular arrhythmias.The SAECG process enables late potentials to be amplified and enhanced, while eliminating undesired electrical noise, allowing for clinical interpretation of that risk.Rather than having a direct sales force, our efforts are focused on marketing ART’s product through licensing to original equipment manufacturers.Although, there were no sales or licensing of the software in 2009 or 2008, ART licensed the PREDICTOR software in early ART’s wholly owned subsidiary, Micron Products, Inc., a Massachusetts corporation (“Micron”), is a manufacturer and distributor of silver plated and non-silver plated conductive resin sensors ("sensors") used in the manufacture of disposable integrated electrodes constituting a part of electrocardiographic diagnostic and monitoring instruments.Micron also acts as a distributor of metal snap fasteners ("snaps"), another component used in the manufacture of disposable electrodes.The sensors are a critical component of the signal pathway in many different types of disposable electrodes.For example, the disposable electrodes used to capture the electric impulses of the heart and enable the analysis of late potentials require sensors which provide for an accurate, low noise signal to be transmitted to the monitoring device.Micron also manufactures and sells or leases electrode assembly machines to its sensor and snap customers. ART’s wholly owned subsidiary, Micron Products, Inc., a Massachusetts corporation (“Micron”), is a manufacturer and distributor of silver plated and non-silver plated conductive resin sensors ("sensors") used in the manufacture of disposable integrated electrodes constituting a part of electrocardiographic diagnostic and monitoring instruments. Micron also acts as a distributor of metal snap fasteners ("snaps"), another component used in the manufacture of disposable electrodes. The sensors are a critical component of the signal pathway in many different types of disposable electrodes. For example, the disposable electrodes used to capture the electric impulses of the heart and enable the analysis of late potentials require sensors which provide for an accurate, low noise signal to be transmitted to the monitoring device. Micron also manufactures and sells or leases electrode assembly machines to its sensor and snap customers. Micron is one of a few companies providing silver / silver-chloride sensors to the medical device industry.Micron’s customers manufacture monitoring and transmitting electrodes which are utilized in a variety of bio-feedback and bio-stimulation applications including, among many others, electrocardiograms (ECG’s), electroencephalograms (EEG’s), electro-muscular stimulation (EMS), and thermo-electrical neural stimulation (TENS).Micron also produces high volume precision plastic products.These high volume products leverage the production skills for the resin sensors while providing a diversification from the dependence on a single product line. Figure 1: Schematic of Integrated ECG Electrode Micron
